PER CURIAM: *  Hector Parrales-Guzman appeals his conviction of illegal reentry under 8 U.S.C. § 1826(a) and (b)(1). He contends that his prior removal ultimately rested on the application of the crime of violence definition in 8 U.S.C. § 16(b), which he argues is unconstitutionally vague. He correctly acknowledges that his argument is foreclosed by circuit precedent. United States v. Gonzalez-Longoria, 831 F.3d 670, 672 (5th Cir. 2016) (en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-6259). Accordingly, we GRANT the Government’s motion for summary affirmance, and we AFFIRM the judgment of the district court. The Government’s alternative motion for an extension of time to file a brief is DENIED as unnecéssary.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.